DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/22/2020 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 6 and 12-14 have been made of record.
Claims 1-18 are pending.
Claims 3-5 and 7 are withdrawn for the reasons of record at pg. 2 of the office action of 6/25/2020.
Claims 1-2, 6 and 8-18 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/22/2020 has been considered.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of applicants’ amendments to claims 1 and 12-13.
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1, 2, 6 and 8-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments to claim 1 by inserting the term “a polypeptide comprising amino acids 1-139 of human GIPR.
Rejoinder of Previously withdrawn claims due to Species Election
Claims 1-2, 6, and 8-18 allowable. Claims 3-5 and 7, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement for species, as set forth in the Office action mailed on 12/10/2020, is hereby withdrawn and claims 3-5 and 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646